PS-8

8/88
UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Montague Aaron McMillan Docket No. 5:20-CR-334-8BO

Petition for Action on Conditions of Pretrial Release

COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting an official report
upon the conduct of defendant, Montague Aaron McMillan, who was placed under pretrial release
supervision by the Honorable Brian S. Meyers, U.S. Magistrate Judge, sitting in the Court at Raleigh, on
the 26th day of February, 2021.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On February 26, 2021, the defendant was released on pretrial conditions to include a condition
restricting the defendant’s travel to the Eastern District of North Carolina and for the defendant not to use
narcotic drugs. On March 1, 2021, the defendant submitted a urine screen that tested positive for marijuana.
When confronted with the results, the defendant signed an admission of drug use advising that he used
marijuana on February 28, 2021. The defendant has been referred for a substance abuse assessment and we
will monitor his drug use through the Surprise Urinalysis Program.

In reference to the condition restricting the defendant’s travel to the Eastern District of North Carolina, the
defendant is employed by Butterball, LLC, which is located within the Middle District of North Carolina.
We have verified that the defendant has retained his employment at Butterball, LLC, and we would request
that the defendant be allowed to travel within the Middle District of North Carolina for employment
purposes.

PRAYING THAT THE COURT WILL ORDER that the defendant’s pretrial release conditions be
modified to allow travel to the Middle District of North Carolina for employment purposes.

I declare under penalty of perjury that the foregoing
is true and correct.

/s/ Keith W. Lawrence

Keith W. Lawrence

Senior U.S. Probation Officer
150 Rowan Street Suite 110
Fayetteville, NC 28301
Phone: 910-354-2538
Executed On: March 1, 2021

ORDER OF THE COURT

Considered and ordered the 2nd day of _ March , 2021, and ordered filed and made part
of the records in the above case.

fa

Brian S. Meyers
U.S. Magistrate Judge

Case 5:20-cr-00334-BO Document 277 Filed 03/02/21 Page 1 of 1
